Order Entered October 5,, 2016




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-01095-CV

  IN RE: CC FORBES, LLC, FORBES ENERGY SERVICES, LTD, FORBES ENERGY
     SERVICES DELAWARE, LLC, AND TX ENERGY SERVICES, LLC, Relators

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-12627

                                             ORDER
                           Before Justices Bridges, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DISMISS this original proceeding.

Relators shall bear the costs of this original proceeding, if any.



                                                     /s/ BILL WHITEHILL
                                                         JUSTICE